DETAILED ACTION

Status of Application
This action is a Non-Final Rejection. This action is in response to the application filed on May 21, 2020.
Claims 1-10 are pending and rejected. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Interpretation
	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  

Contingent Limitations
	Contingent limitations are generally not given patentable weight. For example, if a claim states that a step occurs if a condition is met, the broadest reasonable interpretation of the claim does not require that the contingent step occurs because the condition may not be satisfied. System claims differ in that even if a condition that is required to perform a function is not met, the structure for performing the contingent limitation is given patentable weight. See MPEP 2111.04(II); see also Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).
	The following limitations are contingent: 
Claim 1: (a) when a request of a foreign currency exchange is received from a user terminal registered in a telecommunication company of a first country, providing deposit request information corresponding to the request of the foreign currency exchange (see at least Faires, paragraph 0032 (“(b) receiving a domestic currency payment
Claim 1: (b) when it is confirmed that a payment or transfer is completed according to the deposit request information, depositing an amount of money of a currency of the first country, which is currency-exchanged into a currency of a second country, in a virtual wallet corresponding to the user terminal
Claim 1: (c) providing the user terminal with withdrawal identification information and position information of a withdrawal target object after confirming a balance of the virtual wallet with respect to the user terminal
Claim 1: (d) in the second country, as a user of the user terminal visits a place where the withdrawal target object is positioned to provide predetermined input information, when input information of the user is received from the withdrawal target object and the input information of the user and the withdrawal identification information correspond to each other, causing a withdrawal of the amount of money of the foreign currency exchange requested by the user terminal to be performed within an amount of money deposited in the currency of the second country through the withdrawal target object
Claim 5: in the step (c), after an issuance of the request of the withdrawal identification information is performed to an ATM partner server of the second country according to the receiving of the withdrawal request of the money deposited in the currency of the second country from the user terminal, the withdrawal identification information received from the ATM partner server is provided to the user terminal
Claim 6: and the withdrawal of the currency of the second country is performed in the ATM terminal without an ATM card, when receiving a message indicating that authentication of the withdrawal identification information is completed from the ATM partner server, as the ATM terminal transfers the withdrawal identification information input by the user to the ATM partner server
Claim 7: in the step (d), information recognizing the withdrawal identification information transmitted from the terminal of the affiliated store to the user terminal is received according to presenting the withdrawal identification information received in the user terminal of the user to the affiliated store by the user, when the received information coincides with the withdrawal identification information generated by the main server, an authentication completion message is transmitted to the terminal of the affiliated store


Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
The following limitations include intended use limitations: 
Claim 1 (and claim 10): (d) in the second country, as a user of the user terminal visits a place where the withdrawal target object is positioned to provide predetermined input information, when input information of the user is received from the withdrawal target object and the input information of the user and the withdrawal identification information correspond to each other, causing a withdrawal of the amount of money of the foreign currency exchange requested by the user terminal to be performed within an amount of money deposited in the currency of the second country through the withdrawal target object
Claim 2: providing a comparison interface capable of comparing an exchangeable amount of money based on a commercial bank exchange rate of the first country with an exchangeable amount of money based on the predetermined exchange rate
Claim 3: wherein receiving the identification information of the second country of which the currency is to be exchanged, and the amount of money of the currency of the first country to be deposited by the user, from the user terminal, comprises: providing a user interface for inputting the amount of currency of the first country converted according to the predetermined exchange rate based on the amount of money of the currency of the second country as a requested amount of money of the foreign currency exchange
Claim 4: providing the user terminal with a search interface for searching for positions of the withdrawal target objects of the second country capable of providing the currency exchange services, before the step (c)



Claim Rejections - 35 USC § 112(b)
The following is a quotation 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The following limitations appear to lack antecedent basis: 
Claims 1 and 10: “the requested withdrawal money” 
Claim 3: “the identification information of the second country of which the currency is to be exchanged” (there is antecedent basis in claim 2 for “information of the second country” but not “identification information of the second country”)
Claims 7 and 8: “the terminal of the affiliated store”
Claims 1 and 10 recite: “(b) when it is confirmed that a payment or transfer is completed according to the deposit request information, depositing an amount of money of a currency of the first country, which is currency-exchanged into a currency of a second country, in a virtual wallet corresponding to the user terminal.” It’s not clear whether this limitation includes an exchange of currency into the currency of a second country. For example, the limitation may be describing the deposited currency as currency that will be exchanged. It’s not clear whether this limitation requires a step of exchanging the currency. For purposes of examination, this limitation is interpreted as not being a required step.
Claim 2 recites “wherein the step (a) comprises: receiving information of the second country, of which the currency is to be exchanged and an amount of money of the currency of the first country to be deposited by the user, from the user terminal.” It’s unclear what is meant by this limitation. For example, because there is no comma after “exchanged,” it’s not clear whether the “receiving” applies to “an amount of money and the currency of the first country to be deposited by the user.” If it does, it’s also not clear whether the actual money is received or whether data designating an amount of money is received. For purposes of examination, this limitation is interpreted as receiving payment instructions. 
The claims include language that make them difficult or impossible to construe. For example, language such as “according to” (not in the preambles) and “coincides with” don’t provide sufficient details in order to understand what is being claimed. For purposes of examination, these types of limitations are interpreted broadly to include any connection. 



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method and system for foreign currency exchange.  
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). 

Step 1: Does the Claim Fall within a Statutory Category?
Yes, with respect to claims 1-9, which recite a method and, therefore, are directed to the statutory class of process. 
Yes, with respect to claim 10, which recites a main server and includes a limitation of a processor, and, therefore, is directed to the statutory class of machine or manufacture.

Step 2A, Prong One: Is a Judicial Exception Recited?
The following claims identify the limitations that recite an abstract idea in italics and that recite additional elements in bold: 

1. 	A method for providing foreign currency exchange services for a person after departure performed by a main server, the method comprising: 
(a) when a request of a foreign currency exchange is received from a user terminal registered in a telecommunication company of a first country, providing deposit request information corresponding to the request of the foreign currency exchange; 
(b) when it is confirmed that a payment or transfer is completed according to the deposit request information, depositing an amount of money of a currency of the first country, which is currency-exchanged into a currency of a second country, in a virtual wallet corresponding to the user terminal; 
(c) providing the user terminal with withdrawal identification information and position information of a withdrawal target object after confirming a balance of the virtual wallet with respect to the user terminal; and 
(d) in the second country, as a user of the user terminal visits a place where the withdrawal target object is positioned to provide predetermined input information, when input information of the user is received from the withdrawal target object and the input information of the user and the withdrawal identification information correspond to each other, causing a withdrawal of the amount of money of the foreign currency exchange requested by the user terminal to be performed within an amount of money deposited in the currency of the second country through the withdrawal target object, 
wherein the withdrawal target object is an affiliated store of the second country, or an automated teller machine (ATM) terminal of the second country, and 
wherein the virtual wallet is linked to a first country main account of a first country bank server, the deposited currency of the first country is transmitted to the first country main account, the requested withdrawal money is withdrawn from a second country main account, and the first country main account and the second country main account are associated with the main server.

2. 	The method for providing foreign currency exchange services according to claim 1, wherein the step (a) comprises: 
receiving information of the second country, of which the currency is to be exchanged and an amount of money of the currency of the first country to be deposited by the user, from the user terminal; 
providing the user terminal with an exchangeable amount of money based on the currency of the second country, based on a predetermined exchange rate; and 
providing a comparison interface capable of comparing an exchangeable amount of money based on a commercial bank exchange rate of the first country with an exchangeable amount of money based on the predetermined exchange rate, and receiving the request of the foreign currency exchange.

3. 	The method for providing foreign currency exchange services according to claim 2, wherein receiving the identification information of the second country of which the currency is to be exchanged, and the amount of money of the currency of the first country to be deposited by the user, from the user terminal, comprises: providing a user interface for inputting the amount of currency of the first country converted according to the predetermined exchange rate based on the amount of money of the currency of the second country as a requested amount of money of the foreign currency exchange.

4. 	The method for providing foreign currency exchange services according to claim 1, further comprising: providing the user terminal with a search interface for searching for positions of the withdrawal target objects of the second country capable of providing the currency exchange services, before the step (c).

5. 	The method for providing foreign currency exchange services according to claim 1, wherein the withdrawal target object is the ATM terminal, and in the step (c), after an issuance of the request of the withdrawal identification information is performed to an ATM partner server of the second country according to the receiving of the withdrawal request of the money deposited in the currency of the second country from the user terminal, the withdrawal identification information received from the ATM partner server is provided to the user terminal.

6. 	The method for providing foreign currency exchange services according to claim 5, wherein in the step (d), the amount of the money of the currency of the second country requested by the user terminal is subtracted in the virtual wallet, and the withdrawal of the currency of the second country is performed in the ATM terminal without an ATM card, when receiving a message indicating that authentication of the withdrawal identification information is completed from the ATM partner server, as the ATM terminal transfers the withdrawal identification information input by the user to the ATM partner server.

7. 	The method for providing foreign currency exchange services according to claim 1, 
wherein the withdrawal target object is the affiliated store of the second country, in the step (c), according to the receiving of the withdrawal request of the money deposited in the currency of the second country from the user terminal, the withdrawal identification information is generated and the withdrawal identification information is transmitted to the user terminal, and 
in the step (d), information recognizing the withdrawal identification information transmitted from the terminal of the affiliated store to the user terminal is received according to presenting the withdrawal identification information received in the user terminal of the user to the affiliated store by the user, when the received information coincides with the withdrawal identification information generated by the main server, an authentication completion message is transmitted to the terminal of the affiliated store.

8. 	The method for providing foreign currency exchange services according to claim 7, wherein in the step (d), the withdrawal identification information is received from the terminal of the affiliated store according to the recognition of the withdrawal identification information displayed on a screen of the user terminal by the terminal of the affiliated store.

9. 	The method for providing foreign currency exchange services according to claim 1, wherein a process of providing the deposit request information in the step (a) and a payment completion confirmation process in the step (b) are performed based on any one of a bank account deposit, a card payment, virtual currency-based payment, and a mobile phone bill-based payment.

10. 	A main server for providing foreign currency exchange services for a person after departure, the main server comprising: 
a memory that stores a program for providing the currency exchange services; and 
a processor that provides a method for providing the foreign currency exchange services by performing the program stored in the memory, wherein the processor: 
when a request of a foreign currency exchange is received from a user terminal registered in a telecommunication company of a first country, provides deposit request information corresponding to the request of the foreign currency exchange; 
when it is confirmed that a payment or transfer is completed according to the deposit request information, depositing an amount of money of a currency of the first country, which is currency-exchanged into a currency of a second country, in a virtual wallet corresponding to the user terminal; 
provides the user terminal with withdrawal identification information and position information of a withdrawal target object after confirming a balance of the virtual wallet with respect to the user terminal; and 
in the second country, as a user of the user terminal visits a place where the withdrawal target object is positioned to provide predetermined input information, when input information of the user is received from the withdrawal target object and the input information of the user and the withdrawal identification information correspond to each other, causes a withdrawal of the amount of money of the foreign currency exchange requested by the user terminal to be performed within an amount of money deposited in the currency of the second country through the withdrawal target object, 
wherein the withdrawal target object is an affiliated store of the second country or an automated teller machine (ATM) terminal of the second country, and 
wherein the virtual wallet is linked to a first country main account of a first country bank server, the deposited currency of the first country is transmitted to the first country main account, the requested withdrawal money is withdrawn from a second country main account, and the first country main account and the second country main account are associated with the main server.


Yes. But for the recited additional elements as shown above in bold, the remaining limitations of the claims recite certain methods of organizing human activity. The claims are directed to a method and system for providing foreign currency exchange services. This type of method of organizing human activity is a fundamental economic practice or a commercial interaction such as sales activities or business relations. Thus, the claims recite an abstract idea.

Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The claims as a whole merely use a computer as a tool to perform the abstract idea. This computing components (i.e., additional elements that are in bold above) are recited at a high level of generality and are merely invoked as a tool to implement the currency exchange. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, there is no improvement to the functioning of a computer or technology. Therefore, the abstract idea is not integrated into a practical application. 

Step 2B: Does the Claim Provide an Inventive Concept?  
No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claim, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept. Therefore, the claim does not provide an inventive concept.

As such, the claims are not patent eligible.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faires et al., U.S. Patent Application Publication Number 2013/0018738 A1. 

Claim 1:
Faires discloses: 
(a) when a request of a foreign currency exchange is received from a user terminal registered in a telecommunication company of a first country, providing deposit request information corresponding to the request of the foreign currency exchange (see at least Faires, paragraph 0032 (“(b) receiving a domestic currency payment (e.g., direct deposit, gift amount, alias-based payment, etc.) for funding the foreign currency account, as represented by block 220;”)).
(b) when it is confirmed that a payment or transfer is completed according to the deposit request information, depositing an amount of money of a currency of the first country, which is currency-exchanged into a currency of a second country, in a virtual wallet corresponding to the user terminal (see at least Faires, Figure 4A, item 447; paragraph 0030; paragraph 0058 (“Referring now to FIG. 4A, in this example embodiment, the foreign currency account is also associated with a virtual foreign currency card 447A, which is stored in the mobile wallet application 447 of the memory 446 of the mobile device 440. In addition, the mobile wallet application 447 also includes a virtual domestic currency card 447B, which is associated with the holder's domestic currency account.”)).
(c) providing the user terminal with withdrawal identification information and position information of a withdrawal target object after confirming a balance of the virtual wallet with respect to the user terminal (see at least Faires, paragraph 0039 (“The user may establish a trigger so that currency is exchanged based on the user's location. For example, a positioning system device in the user's mobile device may determine that the user is in a new country and automatically or after prompting by the user exchange funds from the domestic currency account to a foreign currency account denominated in the local currency.”)).
(d) in the second country, as a user of the user terminal visits a place where the withdrawal target object is positioned to provide predetermined input information, when input information of the user is received from the withdrawal target object and the input information of the user and the withdrawal identification information correspond to each other, causing a withdrawal of the amount of money of the foreign currency exchange requested by the user terminal to be performed within an amount of money deposited in the currency of the second country through the withdrawal target object (see at least Faires, paragraph 0032 (“(e) authorizing a foreign currency transaction involving the foreign currency account and the domestic account holder, as represented by block 250”); paragraph 0035 (The user will be using the foreign currency while traveling to a foreign country.); paragraph 0062 (“For example, in some embodiments, the transaction machine 420 (and/or the transaction application 427) is configured to authenticate a transaction machine user based at least partially on a physical and/or virtual card, username/password, PIN, biometric information, and/or one or more other credentials that the user presents to the transaction machine 420.”)).
wherein the withdrawal target object is an affiliated store of the second country, or an automated teller machine (ATM) terminal of the second country (see at least Faires, paragraph 0041; paragraph 0051 (“Regarding blocks 330 and 350, the phrase "transaction machine," as used herein, typically refers to an interactive computer terminal that is configured to initiate, perform, complete, and/or facilitate one or more transactions. Examples of transaction machines include, but are not limited to, ATMs, POS devices (e.g., merchant terminals, etc.), self-service machines (e.g., vending machine, self-checkout machine, parking meter, etc.), public and/or business kiosks (e.g., an Internet kiosk, ticketing kiosk, bill pay kiosk, etc.), mobile phones (e.g., feature phone, smart phone, iPhone.RTM., etc.), gaming devices (e.g., Nintendo WHO, PlayStation Portable.RTM., etc.), computers (e.g., personal computers, tablet computers, laptop computers, etc.), personal digital assistants (PDAs), and/or the like.”)).
wherein the virtual wallet is linked to a first country main account of a first country bank server, the deposited currency of the first country is transmitted to the first country main account, (see at least Faires, Figure 4, items 408, 430 and associated text; Figure 4A, item 447 and associated text; paragraph 0055 (The domestic account holder’s account is maintained by a domestic financial institution.); paragraph 0058 (virtual domestic currency card)).
the requested withdrawal money is withdrawn from a second country main account, and (see at least Faires, Figure 4, item 420 (Foreign Transaction Machine); paragraph 0055 (The foreign transaction machine is located in a foreign country.)).
the first country main account and the second country main account are associated with the main server (see at least Faires, paragraph 0033 (server); paragraph 0070).

Claim 2:
Faires further discloses: 
wherein the step (a) comprises: receiving information of the second country, of which the currency is to be exchanged and an amount of money of the currency of the first country to be deposited by the user, from the user terminal (see at least Faires, paragraph 0032 (“(b) receiving a domestic currency payment (e.g., direct deposit, gift amount, alias-based payment, etc.) for funding the foreign currency account, as represented by block 220;”)).
providing the user terminal with an exchangeable amount of money based on the currency of the second country, based on a predetermined exchange rate (see at least Faires, Figure 4A, item 447A; paragraph 0032 (“(c) exchanging the domestic currency payment to produce an exchanged foreign currency payment, as represented by block 230”); paragraph 0039 (exchange rate determination)).
providing a comparison interface capable of comparing an exchangeable amount of money based on a commercial bank exchange rate of the first country with an exchangeable amount of money based on the predetermined exchange rate, and receiving the request of the foreign currency exchange (see at least Faires, Figure 4, item 449 (The mobile device interface is capable of showing this comparison.); paragraph 0082 (user interface of the mobile device)).

Claim 3:
Faires further discloses: 
wherein receiving the identification information of the second country of which the currency is to be exchanged, and the amount of money of the currency of the first country to be deposited by the user, from the user terminal, comprises: providing a user interface for inputting the amount of currency of the first country converted according to the predetermined exchange rate based on the amount of money of the currency of the second country as a requested amount of money of the foreign currency exchange (see at least Faires, paragraph 0039 (“The user may establish a trigger so that currency is exchanged based on the user's location. For example, a positioning system device in the user's mobile device may determine that the user is in a new country and automatically or after prompting by the user exchange funds from the domestic currency account to a foreign currency account denominated in the local currency.”)).

Claim 5:
Faires further discloses: 
wherein the withdrawal target object is the ATM terminal (see at least Faires, paragraph 0041; paragraph 0051 (“Examples of transaction machines include, but are not limited to, ATMs….”).
in the step (c), after an issuance of the request of the withdrawal identification information is performed to an ATM partner server of the second country according to the receiving of the withdrawal request of the money deposited in the currency of the second country from the user terminal, the withdrawal identification information received from the ATM partner server is provided to the user terminal (see at least Faires, paragraph 0061 (A telephone network enables communications between the authorization apparatus and the mobile device.); paragraph 0073; paragraph 0088 (The mobile wallet includes a graphical user interface that allows the device to communicate with the transaction machine / authorization apparatus.)).

Claim 6:
Faires further discloses: 
wherein in the step (d), the amount of the money of the currency of the second country requested by the user terminal is subtracted in the virtual wallet (see at least Faires, paragraph 0032 (“(e) authorizing a foreign currency transaction involving the foreign currency account and the domestic account holder, as represented by block 250”); paragraph 0041 (“withdrawing cash (e.g., denomination in the foreign currency and/or from an ATM”)).
and the withdrawal of the currency of the second country is performed in the ATM terminal without an ATM card, when receiving a message indicating that authentication of the withdrawal identification information is completed from the ATM partner server, as the ATM terminal transfers the withdrawal identification information input by the user to the ATM partner server (see at least Faires, paragraph 0031 (NFC technology may be used for contactless payments with merchants.)).

Claim 7:
Faires further discloses: 
wherein the withdrawal target object is the affiliated store of the second country (see at least Faires, paragraph 0051 (“Examples of transaction machines include, but are not limited to, ATMs, POS devices (e.g., merchant terminals, etc.), self-service machines (e.g., vending machine, self-checkout machine, parking meter, etc.), public and/or business kiosks (e.g., an Internet kiosk, ticketing kiosk, bill pay kiosk, etc.), ….”)).
in the step (c), according to the receiving of the withdrawal request of the money deposited in the currency of the second country from the user terminal, the withdrawal identification information is generated and the withdrawal identification information is transmitted to the user terminal (see at least Faires, paragraph 0061 (A telephone network enables communications between the authorization apparatus and the mobile device.); paragraph 0073; paragraph 0088 (The mobile wallet includes a graphical user interface that allows the device to communicate with the transaction machine / authorization apparatus.)).
in the step (d), information recognizing the withdrawal identification information transmitted from the terminal of the affiliated store to the user terminal is received according to presenting the withdrawal identification information received in the user terminal of the user to the affiliated store by the user, when the received information coincides with the withdrawal identification information generated by the main server, an authentication completion message is transmitted to the terminal of the affiliated store (see at least Faires, paragraph 0062 (The transaction machine may require its users to authenticate themselves.)).

Claim 8:
Faires further discloses: 
wherein in the step (d), the withdrawal identification information is received from the terminal of the affiliated store according to the recognition of the withdrawal identification information displayed on a screen of the user terminal by the terminal of the affiliated store (see at least Faires, paragraph 0062 (The transaction machine may require its users to authenticate themselves.)).

Claim 9:
Faires further discloses: 
wherein a process of providing the deposit request information in the step (a) and a payment completion confirmation process in the step (b) are performed based on any one of a bank account deposit, a card payment, virtual currency-based payment, and a mobile phone bill-based payment (see at least Faires, paragraph 0032 (“(b) receiving a domestic currency payment (e.g., direct deposit, gift amount, alias-based payment, etc.) for funding the foreign currency account, as represented by block 220;”)).

Claim 10:
Claim 10 is rejected using the same rationale that was used for the rejection of claim 1. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Faires et al., U.S. Patent Application Publication Number 2013/0018738 A1 and Smith et al., U.S. Patent Application Publication No. 2007/0210937 A1.

Claim 4:
Faires does not explicitly teach, but Smith, however, does teach:
providing the user terminal with a search interface for searching for positions of the withdrawal target objects of the second country capable of providing the currency exchange services, before the step (c) (see at least Smith, paragraph 0150 (“A "nearby" search based on vicinity is available that facilitates searches for specific places, such as restaurants, parking areas, ATM machines, movie theaters, buildings, homes, etc. For example, the nearby search can find all ATM machines that are within a user-defined area or distance from a Starbucks.RTM.. In this way, the user is not only finding the specific locations for both "Starbucks" and "ATM machines" but the system 1100 is limiting the search to return results for only those Starbucks.RTM. that are located near an ATM machine.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smith’s method of searching for nearby ATMs and merchants with Faires’ invention for providing foreign currency. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of helping a user to find an ATM so that the user can withdraw foreign currency. 



Relevant Prior Art
The following reference is relevant to Applicant’s invention:
Bhos et al., U.S. Patent Number 11,182,776 B1. Bhos teaches an invention for currency exchange and transfer. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571)270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698                                                                                          







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)